UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-8107


SHAWN C. BARTON,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON, Director of D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-01144-CMH-JFA)


Submitted:   February 19, 2010             Decided:   March 3, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn C. Barton, Appellant Pro Se.     Josephine Frances Whalen,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn C. Barton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate           of    appealability.             See     28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a   substantial           showing     of    the    denial     of      a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)      (2006).          A

prisoner       satisfies        this        standard        by     demonstrating          that

reasonable       jurists       would       find     that    any     assessment       of     the

constitutional         claims    by    the    district       court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude Barton has

not     made    the    requisite       showing.            Accordingly,       we     deny    a

certificate       of    appealability             and   dismiss     the    appeal.           We

dispense       with     oral    argument          because     the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2